   Case: 1:15-cv-02171 Document #: 156 Filed: 11/13/18 Page 1 of 3 PageID #:1565



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 SHAUN FAULEY, individually and as the               )
 representative of a class of similarly-situated     )
 persons,                                            )
                                                     )   No.    1:15-cv-02171
                                Plaintiff,           )
                 v.                                  )   Judge: Jorge L. Alonso
                                                     )
 HESKA CORPORATION,                                  )
                                                     )
                                Defendant.           )

                     ORDER PRELIMINARILY APPROVING
               SETTLEMENT OF THE PREVIOUSLY CERTIFIED CLASS

       This matter coming before the Court on the “Agreed Motion for Preliminary Approval of

Class Action Settlement and Notice to the Class” (the “Motion”), after review and consideration

of the Parties’ Settlement Agreement and having been fully advised in the premises;

       IT IS HEREBY ORDERED AND ADJUDGED AS FOLLOWS:

       1.      On August 24, 2018, this Court certified the following class:

        “All persons or entities who were successfully sent one or more facsimiles
       regarding Heska Corporation’s goods or services from March 12, 2011, through
       July 21, 2014, that either (1) contain no “opt-out notice” explaining how to stop
       future faxes or (2) contain an opt-out notice stating, “To unsubscribe from Heska’s
       promotional faxes, please call 800-464-3752, ext. 4565 or fax (970) 619-3008, and
       indicate your clinic name and fax number.”

(hereinafter referred to as the “Class”). Excluded from the Class are: (a) Defendant and its present

and former officers, directors, shareholders, employees and their successors, assigns and legal

representatives; (b) the Court and its officers, and (c) any persons or entities who timely and validly

exclude themselves from the Class.
   Case: 1:15-cv-02171 Document #: 156 Filed: 11/13/18 Page 2 of 3 PageID #:1566



       2.       The Court appoints Plaintiff, Shaun Fauley (“Plaintiff”), as the “Class

Representative” and appoints Brian J. Wanca of Anderson + Wanca as “Class Counsel.”

       3.       Pursuant to Federal Rules of Civil Procedure 23, the settlement of this action, as

embodied in the terms of the Settlement Agreement, is preliminarily approved.

       4.       The Settlement Agreement is incorporated by reference into this Order (with

capitalized terms as set forth in the Settlement Agreement) and is hereby preliminarily adopted as

an Order of this Court.

       5.       The Settlement Agreement proposes that a specific forms of notice to the Class to

be sent by facsimile and if unsuccessful after three (3) attempts, by mail, and by maintaining a

settlement website. The Court finds that such Notice satisfies the requirements of due process and

Federal Rules of Civil Procedure 23. The plan for Notice is approved and adopted. The Court

orders that Class Counsel provide the Notice to the Class as proposed in the Settlement Agreement.

The Court approves the form of the Notice as contained in Exhibit 2 to the Settlement Agreement.

The Court also approves Class-Settlement.com as the Settlement Administrator.

       6.       The Court hereby sets deadlines and dates for the acts and events set forth in the

Settlement Agreement and directs the Parties to incorporate the deadlines and dates into the Notice

to the Class:

                (a)    Class Counsel shall ensure The Notice shall be sent or attempted to be sent

       via facsimile on or before December 4, 2018 and with respect to those Class members that

       notice was not successfully sent by facsimile by U.S. Mail assuming a street address may

       be reasonably found;




                                                2
   Case: 1:15-cv-02171 Document #: 156 Filed: 11/13/18 Page 3 of 3 PageID #:1567



                 (b)    Requests by any Class member to opt out of the settlement must be

       submitted to the Settlement Administrator on or before February 11, 2019, or be forever

       barred;

                 (c)    Objections and motions to intervene, including supporting memoranda,

       shall be filed in this Court and postmarked and served on Class Counsel and Defendant’s

       counsel, on or before February 11, 2019, or be forever barred; and

       7.        The final approval hearing, set forth in the Class Notice, is hereby scheduled for,

February 28, 2019, at 11:00 a.m. in Room 1903. The final approval hearing may be continued

to another later date without further notice to the Class.



ENTERED:



11/13/18                                               ______________________________
                                                       Jorge L. Alonso
                                                       United States District Judge




                                                  3
